Judgment, Supreme Court, New York County (Joan A. Madden, J.), entered May 4, 2004, dismissing the complaint after a nonjury trial, unanimously affirmed, with costs.
The binder for the $800,000 all-cash sale of defendant Sam Wu’s building was not a sufficient memorandum under the statute of frauds (General Obligations Law § 5-703; see RAJ Acquisition Corp. v Atamanuk, 272 AD2d 164 [2000]) in that it failed to identify the corporate seller (see Bhutta Realty Corp. v Sangetti, 165 AD2d 852 [1990]). Atai v Dogwood Realty of N.Y., Inc. (24 AD3d 695 [2005]) and Kursh v Verderame (87 AD2d 803 [1982], lv denied 57 NY2d 608 [1982]), upon which plaintiff relies, are factually distinguishable. In addition, the further negotiations and exchange of drafts here showed that there was never a meeting of the minds on all essential terms (see e.g. Yenom Corp. v 155 Wooster St. Inc., 23 AD3d 259 [2005]; Frankel v Ford Leasing Dev. Co., 7 AD3d 757 [2004]).
*238In view of the foregoing, it is unnecessary to address plaintiffs other contentions. Concur—Friedman, J.P., Nardelli, Williams and Sweeny, JJ.